MEMORANDUM***
1. While Lee’s appeal was pending, the REAL ID Act of 2005 went into effect. See Pub.L. No. 109-13, 119 Stat. 231. Consequently, we construe Lee’s habeas *617petition as if it were a petition for review and only reach the merits of Lee’s statutory interpretation and due process claims. See Alvarez-Barajas v. Gonzales, 418 F.3d 1050,1053 (9th Cir.2005).
2. Lee’s petition for review is denied insofar as it asserts that the Immigration Judge (IJ) labored under an erroneous legal standard, because the IJ considered all the relevant factors and balanced the equities in assessing Lee’s eligibility for adjustment of status. See Eide-Kahayon v. INS, 86 F.3d 147,150 (9th Cir.1996) (per curiam), see also Watkins v. INS, 63 F.3d 844, 850 (9th Cir.1996).
3. We lack jurisdiction to review Lee’s petition as it relates to his claim that he was denied a fair hearing in violation of due process, because Lee has failed to allege a colorable constitutional violation. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005), see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir. 2001).
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.